PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/433,328
Filing Date: 15 Feb 2017
Appellant(s): GILBERT, JOHN, S.



__________________
Ojeiku C. Aisiku
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/19/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/31/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

See the final rejection dated 1/31/2020.


(2) Response to Argument

Appellant argues that the combination of Johnson and Ghibaudo fails to disclose a uniform/unitary storage compartment.  Johnson discloses that the side walls of the storage and collecting compartments are continuous (column 5 lines 61-67) thereby reading on the unitary/uniform limitation.  The uniform limitation fails to provide sufficient detail describing what the term “uniform” entails.  The specification does not provide any clarification.  Since Johnson discloses that the side walls are continuous the examiner maintains that the current combination of references reads on the “uniform” limitation.  Appellant references the Merriam-Webster dictionary in an attempt to read over the Johnson and Ghibaudo combination.  The dictionary states that the term “uniform” indicates a structure that is identical or consistent throughout its structure.  As seen in Figure 2 of appellant’s drawings submitted 3/13/2017, the storage container has a solid top on one half and panels on the other half of the top portion.  The container also has a rear gate on one side and a solid wall with power screw rods extended there through on the opposite side.  Appellant’s invention does not read on the strict dictionary definition of the term “uniform.”  Therefore, the “continuous” nature of the storage compartment of 

Appellant further argues that Johnson and Ghibaudo are garbage trucks and not snow collecting vehicles and that the current invention operates during transit and not when stopped as garbage trucks must do to collect garbage.  The examiner points out that claim 1 provides no structure capable of collecting and transporting snow to the storage compartment.  Appellant’s arguments relate to the intended use of the device but provides no structure such as an auger or channel for directing snow from the front of the machine into the storage compartment.  No snow removing structure is provided to differentiate the truck of the current invention from a garbage truck as disclosed by the combination of Johnson and Ghibaudo. Appellant also argues that garbage trucks are not made for transporting liquids and melting snow could damage the components of the garbage truck.  While the majority of garbage picked up is typically solid, liquids are also present in commercial and residential waste and garbage trucks are designed to account for liquids mixed in with the solids placed in the storage container.  Regarding the ability to work in transit as it relates to claim 11 when the structure for snow removal is incorporated into the claims, it is noted that Richardson is used in combination with Johnson and Ghibaudo to show that it is known in the art to utilize a snow collection and transport mechanism to move snow collected during transit rearwardly to a storage compartment at which time the snow is compacted during transit. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the truck of the combination of Johnson and Ghibaudo to compact snow utilizing a snowblower and mechanism to deliver the collected snow to the compaction chamber.  Appellant argues that Richardson fails to disclose extruding the compressed snow from the storage compartment, however, Richardson clearly discloses that the snow is compacted and then a rear wall is opened such that the compression plate can continue to move to push out (extrude) the snow from the storage chamber (abstract).




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
Conferees:
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671 
                                                                                                                                                                                                       /Terry Lee Melius/
RQAS – OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.